PER CURIAM.
This is an automobile accident case wherein the appellants, plaintiffs below, complain of certain comments by defense counsel on closing argument. Appellants *803also challenge the jury verdict awarding the injured spouse, Mrs. Fowler, zero damages for future general (non-eeonomic) damages and awarding Mrs. Fowler’s spouse zero damages for loss of consortium. We reverse for a new trial on damages.
We agree with appellants that appellees’ argument to the jury about the “new American dream” was a blatant appeal to the sympathy and prejudice of the jurors and was not based upon any facts in evidence in this proceeding. The trial judge erred in allowing this argument to continue after objection by the appellants and abused his discretion in failing to grant a new trial on damages as a consequence of this argument.
In view of our reversal for new trial on damages, we need not reach the other issues.
REVERSED and REMANDED for new trial on damages.
NIMMONS, BARFIELD and ALLEN, JJ., concur.